Motion GRANTED and Order filed July 11, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00541-CV
                                    ____________

                     IN RE JOHNATHAN SIMMS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 1103691

                                      ORDER

      On July 10, 2019, relator Johnathan Simms, filed a petition for writ of asking
this court to compel the Honorable George Barnstone, Judge of the County Civil
Court at Law No 1, in Harris County, Texas, to vacate his order dated April 16, 2019
grating the motion of Jennifer Dao, the real party-in-interest, for a new trial. The
new trial has been preferentially set for July 17, 2019.
      Relator also has filed a motion for temporary relief, asking our court to stay
the trial set for July 17, 2019, pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the new trial STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Jennifer Dao to file a response to the petition
for writ of mandamus on or before July 25, 2019. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.